EXHIBIT 10.4

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) between UCP, Inc., a Delaware
corporation (the “Company”), and William J. La Herran (the “Executive”) is
entered into as of July 23, 2013 (the “Effective Date”). In consideration of the
covenants contained herein, the parties agree as follows:


1.
Employment. The term of Executive's employment by the Company under this
Agreement will begin on the Effective Date, and will continue until the third
anniversary of the Effective Date, unless earlier terminated pursuant to
Section 4 hereof; provided, however, that on the third anniversary of the
Effective Date and each annual anniversary of such date thereafter, the
Agreement shall automatically be extended for one additional year unless either
the Company or Executive shall have terminated this automatic extension
provision by written notice to the other party at least 60 days prior to the
automatic extension date. The term of employment in effect from time to time
hereunder is hereinafter called the “Employment Period.” Subject to the terms of
this Agreement, Executive's employment is at will, which means that either
Executive or the Company may terminate this relationship with or without Cause
or notice.



2.Position and Duties.


(a)
Position. During the Employment Period, Executive shall serve as the Chief
Financial Officer and Treasurer of the Company and shall report to the Board of
Directors of the Company (the “Board”) and have the normal duties,
responsibilities and authority of an executive serving in such positions,
subject to the direction of the Board. Upon the termination of Executive's
service for any reason, unless otherwise determined by the Board, Executive
shall be deemed to have resigned from any positions held at the Company or any
of its subsidiaries or affiliates voluntarily, without any further required
action by Executive, as of the cessation of Executive's services, and Executive,
at the Board's request, shall execute any documents deemed in the discretion of
the Company to be reasonably necessary to reflect his resignation(s).



(b)
Obligations. During the Employment Period, Executive shall devote his full
business time and efforts to the business and affairs of the Company and its
subsidiaries. Notwithstanding the foregoing, during his employment, Executive
may devote reasonable time to the supervision of his personal investments and
activities involving professional, charitable, community, educational, religious
and similar types of organizations, speaking engagements, membership on the
boards of directors of other organizations, and other types of activities, to
the extent that such other activities are not competitive with the Company or
otherwise conflict with the business of the Company or Executive's duties
hereunder; provided, however, that before Executive agrees to serve on the board
of directors of any for-profit company (whether publicly or privately held),
Executive will obtain the approval of the Audit Committee of the Board (or such
other committee to which the Board may subsequently delegate this
responsibility).



3.Compensation and Benefits.


(a)
Base Salary. As compensation for Executive's performance of Executive's duties
hereunder, Company shall pay to Executive an initial Base Salary of $375,000 per
year, payable in accordance with the normal payroll practices of the Company,
less required deductions for state and federal withholding tax, social security
and all other employment taxes and payroll deductions. The Base Salary shall be
reviewed for increases by the Board in good faith, based





--------------------------------------------------------------------------------

EXHIBIT 10.4

upon Executive's performance, not less often than annually. The term “Base
Salary” shall refer to the Base Salary as so increased by the Board.


(b)
Annual Incentive Compensation. During the Employment Period, Executive shall be
eligible to receive an annual cash incentive bonus determined by the
Compensation Committee of the Board (the “Committee”) in its sole discretion, as
a percentage of Executive's Base Salary, with a target bonus of not less than
50% of Executive's Base Salary, and based upon Executive's and/or the Company's
achievement of annual performance goals or objectives established by the
Committee, in its sole discretion. Payment of any annual cash incentive bonus
earned shall be made on or before March 15th of each calendar year immediately
following the year in which such compensation is earned.



(c)
Other Benefits.



(i)Savings and Retirement Plans. Executive shall be entitled to participate in
all qualified and non-qualified savings and retirement plans applicable
generally to other senior executives of the Company, in accordance with the
terms of the plans, as may be amended from time to time.


(ii)Welfare Benefit Plans. Executive and/or his eligible dependents shall be
eligible to participate in and shall receive all benefits under the Company's
welfare benefit plans and programs applicable generally to other senior
executives of the Company, in accordance with the terms of the plans, as may be
amended from time to time.


(iii)Fringe Benefits. During the Employment Period, Executive shall be entitled
to such fringe benefits as may be available generally to other senior executives
of the Company.


(iv)Vacation. Executive shall be entitled to accrue paid vacation time
consistent with the applicable policies of the Company as in effect from time to
time, but in no event shall Executive be eligible to accrue less than five weeks
of such vacation per year.


(v)Business Expenses. Subject to Section 16 and compliance with applicable
Company policies (including any requirements for acceptable documentation),
Executive shall be reimbursed for all reasonable travel and other expenses
incurred in the performance of Executive's duties on behalf of the Company.


4.Termination of Employment.


(a)
The Employment Period shall end upon the first to occur of: (i) the expiration
of the term of this Agreement pursuant to Section 1 hereof; (ii) termination of
Executive's employment by the Company on account of Executive's inability to
perform the essential functions of Executive's position, with or without
reasonable accommodation, due to a physical or mental disability (as determined
by the Board in good faith), for a period of more than six consecutive months
(“Termination for Disability”); (iii) termination of Executive's employment by
the Company for Cause (as defined in Exhibit A attached hereto) (“Termination
for Cause”); (iv) termination of Executive's employment by the Company other
than a Termination for Disability or a Termination for Cause (“Termination
Without Cause”); (v) Executive's death; (vi) termination of Executive's
employment by Executive for Good Reason (as defined in





--------------------------------------------------------------------------------

EXHIBIT 10.4

Exhibit A attached hereto) (“Termination for Good Reason”); or (vii) termination
of Executive's employment by Executive for any reason other than Good Reason.


(b)
If the Employment Period ends for any reason set forth in Section 4(a), except
as otherwise provided in this Section 4, Executive shall cease to have any
rights to salary, bonus (if any) or benefits hereunder, other than (i) payment
of unpaid Base Salary through and including the date of termination or
resignation (which in the case of a termination by the Company shall be paid on
the final day of employment, and in the case of a resignation shall be paid out
on the final day of employment or within seventy-two hours after the
resignation, whichever occurs later), (ii) Executive's business expenses that
are reimbursable pursuant to Section 3(d) but have not been reimbursed by the
Company as of the date of termination, (iii) Executive's annual bonus for the
fiscal year immediately preceding the fiscal year in which the date of
termination occurs, if such bonus has been earned, but has not been paid as of
the date of termination, (iv) any accrued vacation pay to the extent not
theretofore paid, and (v) any other amounts or benefits required to be paid or
provided by law or under any plan, program, policy or practice of the Company
(“Accrued Compensation and Benefits”).



(c)
If the Employment Period ends on account of Termination Without Cause or
Termination for Good Reason, Executive shall receive a severance payment (the
“Severance Payment”) in an amount equal to one times the sum of (A) Executive's
Base Salary at the time of termination (or, in the event of a Termination for
Good Reason, the Base Salary prior to the event constituting Good Reason if such
Base Salary is higher than the Base Salary at the time of termination) plus (B)
Executive's target annual bonus for the year in which Executive's employment
terminates. In addition, if the Employment Period ends on account of death,
Termination Without Cause, Termination for Good Reason or Termination for
Disability, the Company shall pay Executive after such termination of employment
(or to Executive's family in the event of his death), on a monthly basis, an
amount equal to the monthly amount of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) continuation coverage premium for such
month, at the same level and cost to Executive (or Executive's family in the
event of his death) as immediately preceding the date of termination, under the
Company group medical plan in which Executive participated immediately preceding
the date of termination, less the amount of Executive's portion of such monthly
premium as in effect immediately preceding the date of termination, until the
earlier of (A) 12 months after the date of termination; and (B) the date on
which Executive and his family have obtained other substantially similar
healthcare coverage or become entitled to Medicare coverage. Subject to Section
16, the Severance Payment shall be paid in a lump sum payment on the sixtieth
day following the termination date. As a condition to Executive's receipt of the
post-employment payments and benefits set forth in this Section 4(c), Executive
must execute, return, not rescind and comply with a commercially reasonable
written release agreement in a form prescribed by the Company (the “Release”).



(d)
If, during the two year period following a Change in Control (as defined in
Exhibit A attached hereto), Executive's employment is terminated due to a
Termination Without Cause or a Termination for Good Reason, Executive shall
receive the benefits set forth in Section 4(c), except that (1) in lieu of the
Severance Payment described in Section 4(c), Executive shall receive two times
the sum of (A) Executive's Base Salary at the time of such termination or Change
in Control, whichever Base Salary level is greater, plus (B) the average of
Executive's annual bonuses for the three most recently completed years prior to
Executive's termination of employment or Change in Control, whichever average is
greater or, if Executive has not





--------------------------------------------------------------------------------

EXHIBIT 10.4

been employed for at least three full years, the average of Executive's annual
bonuses for all completed years prior to Executive's termination of employment
or Change in Control, whichever is greater (the “CIC Severance Payment”).
Subject to Section 16, the CIC Severance Payment shall be paid in a lump sum
payment on the sixtieth day following the termination date. As a condition to
Executive's receipt of the post-employment payments and benefits set forth in
this Section 4(d), Executive must execute, return, not rescind and comply with a
Release.


(e)
Notwithstanding the foregoing, if the payment required to be paid under Section
4(d), when considered either alone or with other payments paid or imputed to
Executive (the “Total Payments”) from the Company that would be deemed “excess
parachute payments” under Section 280G(b)(1) of the Internal Revenue Code of
1986, as amended (the “Code”), is determined by the Company, with the assistance
of a nationally recognized accounting firm acceptable to Executive, to be a
“parachute payment” under Section 280G(b)(2) of the Code, then the Total
Payments shall be automatically reduced to an amount equal to $1.00 less than
three times (3x) the “base amount” (as defined in Section 280G(3) of the Code)
(the “Reduced Amount”); provided, however, such reduction shall not apply if the
sum of (A) the Total Payments less (B) the amount of excise tax payable by the
Executive under Section 4999 of the Code with respect to the Total Payments, is
greater than the Reduced Amount. Any such reduction shall occur in the following
order: (i) by eliminating the acceleration of vesting of any stock options for
which the exercise price exceeds the fair market value (and if there is more
than one option award so outstanding, then the acceleration of the vesting of
the most “under water” option shall be reduced first, and so-on); (ii) by
reducing the CIC Severance Payment and any other cash payments not subject to
Section 409A of the Code; (iii) by reducing any benefit continuation payments
(and if there be more than one such payment, by reducing the payments in reverse
order, with the payments made the earliest being reduced first); (iv), by
reducing any cash payments that are subject to Section 409A of the Code (and if
there be more than one such payment, by reducing the payments in reverse order,
with the payments made the earliest being reduced first); (v) by reducing the
payments of any restricted stock, restricted stock units, performance awards or
similar equity-based awards that have been awarded to Executive by the Company
that are subject to performance-based vesting (and if there be more than one
such award held by Executive, by reducing the awards in the reverse order of the
date of their award, with the most-recently awarded reduced first and the oldest
award reduced last); (vi) by reducing the payments of any restricted stock,
restricted stock units, performance awards or similar equity-based awards that
have been awarded to Executive by the Company that are subject to time-based
vesting (and if there be more than one such award held by Executive, by reducing
the awards in the reverse order of the date of their award, with the
most-recently awarded reduced first and the oldest award reduced last); and
(vii) by reducing the acceleration of vesting of any stock options that are not
described in (i), above.



5.Confidential Information. Executive acknowledges that the information,
observations and data obtained by him while employed by the Company pursuant to
this Agreement, as well as those obtained by him while employed by the Company
or any of its subsidiaries prior to the date of this Agreement, concerning the
business or affairs of the Company or any of its subsidiaries (“Confidential
Information”) are the property of the Company or such subsidiary. Therefore,
Executive agrees that during the Employment Period and for three years
thereafter that he shall not disclose to any unauthorized person or use for his
own account any Confidential Information without the prior written consent of
the Board unless and except to the extent that such Confidential Information
becomes generally known to and available for use by the public other than as




--------------------------------------------------------------------------------

EXHIBIT 10.4

a result of Executive's acts or omissions to act. Executive shall deliver to the
Company at the termination of the Employment Period, or at any other time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes and software and other documents and data (and copies thereof) relating to
the Confidential Information or the business of the Company or any of its
subsidiaries or affiliates which he may then possess or have under his control.


6.Enforcement. Because the services of Executive are unique and Executive has
access to confidential information of the Company, the parties hereto agree that
the Company would be damaged irreparably in the event the provisions of
Section 5 hereof were not performed in accordance with its terms or were
otherwise breached and that money damages would be an inadequate remedy for any
such nonperformance or breach. Therefore, the Company or its successors or
assigns shall be entitled, in addition to other rights and remedies existing in
their favor, to an injunction or injunctions to prevent any breach or threatened
breach of any of such provisions and to enforce such provisions specifically
(without posting a bond or other security).


7.Indemnification and Insurance. The Company shall indemnify Executive to the
full extent provided for in its corporate Bylaws and to the maximum extent that
the Company indemnifies any of its other directors and senior executive
officers, and he will be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its directors and
senior executive officers against all costs, charges, liabilities and expenses
incurred or sustained by him in connection with any action, suit or proceeding
to which he may be made a party by reason of his being or having been a
director, officer or employee of the Company or any of its affiliates or his
serving or having served any other enterprise, plan or trust as a director,
officer, employee or fiduciary at the request of the Company or any of its
affiliates (other than any dispute, claim or controversy arising under or
relating to this Agreement (except for this Section 7)). The Company will enter
into an indemnification agreement with the Executive in the standard form that
it has or will adopt for the benefit of its other directors and senior executive
officers.


8.Survival. Sections 5, 6, 7 and 16 hereof shall survive and continue in full
force and effect in accordance with their respective terms, notwithstanding any
termination of the Employment Period.


9.Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, or sent by certified mail, return receipt
requested, postage prepaid, addressed (a) if to Executive, to his last known
address shown on the payroll records of the Company, and if to the Company, to
UCP, Inc., 6489 Camden Avenue, Suite 204, San Jose, CA 95120 attention: Chairman
of the Compensation Committee of the Board of Directors, with a copy to the
General Counsel of the Company at the same address, or (b) to such other address
as either party shall have furnished to the other in accordance with this
Section 9.


10.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision or any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.


11.Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof.




--------------------------------------------------------------------------------

EXHIBIT 10.4

12.Successors and Assigns. This Agreement shall inure to the benefit of and be
enforceable by Executive and his heirs, executors and personal representatives,
and the Company and its successors and assigns. Any successor or assignee of the
Company shall assume the liabilities of the Company hereunder.


13.Governing Law. This Agreement shall be governed by the internal laws (as
opposed to the conflicts of law provisions) of the State of California.


14.Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.


15.Withholding. All payments and benefits under this Agreement are subject to
withholding of all applicable taxes.


16.Code Section 409A. This Agreement is intended to comply with the requirements
of Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. The payments to Executive pursuant to this Agreement are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4), and for such purposes, each payment to Executive
under this Agreement shall be considered a separate payment. In the event the
terms of this Agreement would subject Executive to taxes or penalties under
Section 409A of the Code (“409A Penalties”), the Company and Executive shall
cooperate diligently to amend the terms of the Agreement to avoid such 409A
Penalties, to the extent possible; provided that in no event shall the Company
be responsible for any 409A Penalties that arise in connection with any amounts
payable under this Agreement. To the extent any amounts under this Agreement are
payable by reference to Executive's “termination of employment” such term and
similar terms shall be deemed to refer to Executive's “separation from service,”
within the meaning of Section 409A of the Code. Notwithstanding any other
provision in this Agreement, to the extent any payments hereunder constitutes
nonqualified deferred compensation, within the meaning of Section 409A, and
Executive is a specified employee (within the meaning of Section 409A of the
Code) as of the date of Executive's separation from service, each such payment
that is payable upon Executive's separation from service and would have been
paid prior to the six-month anniversary of Executive's separation from service,
shall be delayed until the earlier to occur of (i) the first day of the seventh
month following Executive's separation from service or (ii) the date of
Executive's death. Any reimbursement payable to Executive pursuant to this
Agreement shall be conditioned on the submission by Executive of all expense
reports reasonably required by Employer under any applicable expense
reimbursement policy, and shall be paid to Executive within 30 days following
receipt of such expense reports, but in no event later than the last day of the
calendar year following the calendar year in which Executive incurred the
reimbursable expense. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year. The right to any reimbursement or in-kind benefit
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit.




--------------------------------------------------------------------------------

EXHIBIT 10.4

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 
 
 
 
 
 
 
 
 
 
UCP, INC.
 
 
 
 
 
 
 
 
/s/ Dustin L. Bogue
 
 
 
 
 
 
By:
Name:
 
Dustin L. Bogue
 
 
 
 
 
 
Title:
 
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
      EXECUTIVE:
 
/s/ William J. La Herran
 
 
 
Name
 
William J. La Herran
 
 
 
Title
 
Chief Financial Officer and Treasurer
 











--------------------------------------------------------------------------------

EXHIBIT 10.4

EXHIBIT A
DEFINITIONS
“Cause” shall mean the occurrence of any of the following conditions:


(i)    any act or omission that constitutes a material breach by Executive of
any of his material obligations under this Agreement, after a written demand for
substantial performance is delivered to Executive by the Board that specifically
identifies the manner in which the Board believes that Executive has materially
breached such obligations and Executive's failure to cure such alleged breach
not later than 30 days following his receipt of such notice;


(ii)    conviction or plea of guilty to a charge of commission of a felony;


(iii)    the commission of dishonest, fraudulent or deceptive acts or practices
in connection with Executive's employment that are materially injurious to the
Company, monetarily or otherwise; or


(iv)    Executive's ongoing willful refusal to follow the proper and lawful
directions of the Board after a written demand for substantial performance is
delivered to Executive by the Board that specifically identifies the manner in
which the Board believes that Executive has refused to follow its instructions
and Executive's failure to cure such refusal not later than 30 days following
his receipt of such notice.


For purposes of this definition, no act, or failure to act, on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive's
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon (A) authority given pursuant to a resolution duly adopted by
the Board or (B) the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. The cessation of employment of Executive
shall not be deemed to be for Cause unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Board
(excluding Executive, if Executive is a member of the Board) at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
Executive and Executive is given an opportunity, together with counsel for
Executive, to be heard before the Board), finding that, in the good faith
opinion of the Board, the conditions set forth in clauses (i), (ii), (iii) or
(iv) above have been satisfied, and specifying the particulars thereof in
detail.


“Change in Control” shall mean, except as otherwise provided below, the
occurrence of a “change in the ownership,” a “change in the effective control”
or a “change in the ownership of a substantial portion of the assets” of the
Company. In determining whether an event shall be considered a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company, the following provisions
shall apply:


(i)    A “change in the ownership” of the Company shall occur on the date on
which any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company, as determined in accordance with
Treasury Regulation § 1.409A-3(i)(5)(v). If a person or group is considered
either to own more than 50% of the total fair market value or total voting power
of the stock of the Company, or to have effective control of the Company within
the meaning of clause (ii) of this definition, and such person or group acquires




--------------------------------------------------------------------------------

EXHIBIT 10.4

additional stock of the Company, the acquisition of additional stock by such
person or group shall not be considered to cause a “change in the ownership” of
the Company.


(ii)    A “change in the effective control” of the Company shall occur on either
of the following dates:


(A) The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vi). If a person or group is considered to possess 30% or more of
the total voting power of the stock of the Company, and such person or group
acquires additional stock of the Company, the acquisition of additional stock by
such person or group shall not be considered to cause a “change in the effective
control” of the Company; or


(B) The date on which a majority of the members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board before the date of the appointment or
election, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vii).


(iii)    A “change in the ownership of a substantial portion of the assets” of
the Company shall occur on the date on which any one person, or more than one
person acting as a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately before such acquisition or acquisitions, as determined in
accordance with Treasury Regulation § 1.409A-3(i)(5)
A transfer of assets shall not be treated as a “change in the ownership of a
substantial portion of the assets” when such transfer is made to an entity that
is controlled by the shareholders of the Company, as determined in accordance
with Treasury Regulation § 1.409A-3(i)(5)(vii)(B).


Notwithstanding the occurrence of any of the foregoing events, an initial public
offering or any bona fide primary or secondary public offering following the
occurrence of an initial public offering shall not constitute a Change in
Control. Additionally, the ownership of stock by Pico Holdings, Inc., or its
affiliates, as of and following the initial public offering shall not constitute
a Change of Control.


“Good Reason” shall mean any of the following actions, if taken without the
express written consent of Executive: (i) a material diminution in Executive's
Base Salary; (ii) a material diminution in Executive's authority, duties or
responsibilities; (iii) requiring Executive to move his place of employment more
than 50 miles from his place of employment prior to such move; or (iv) a
material breach by the Company of this Agreement. Executive's employment with
the Company may be terminated for Good Reason if (i) Executive provides written
notice to Company of the occurrence of the Good Reason event (as described
above) within 90 days after Executive has knowledge of the circumstances
constituting Good Reason, which notice shall specifically identify the
circumstances which Executive believes constitute Good Reason, (ii)  Company
fails to correct the circumstances constituting “Good Reason” within 30 days
after such notice; and (iii) Executive resigns within six months after the
initial existence of such circumstances.




